— Appeal from a judgment of the County Court of Tompkins County (Rowley, J.), rendered January 6, 2012, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with burglary in the third degree and conspiracy in the fourth degree. He thereafter pleaded guilty to burglary in the third degree in satisfaction of those charges, and also waived his right to appeal orally and in writing. At sentencing, defendant moved pro se to withdraw his guilty plea. County Court summarily denied the motion and sentenced him, as a second felony offender, to 2 to 4 years in prison, in accordance with the plea agreement. This appeal followed.
*884Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Thus, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.P., Stein, McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.